Exhibit 10.3 

 

SECOND AMENDMENT TO THE CONTRACT MINING SERVICES AND MINERAL

PRODUCTION AGREEMENT

 

 

THIS SECOND AMENDMENT TO THE CONTRACT MINING SERVICES AND MINERAL PRODUCTION
AGREEMENT, is made and entered this 15th day of July, 2011 by and among
DYNARESOURCE DE MEXICO, S.A. DE C.V., represented hereto by Mr. Koy Wilber
Diepholz (hereinafter referred to as “DYNA”); and MINERAS DE DYNARESOURCE, S.A.
DE C.V., represented hereto by Mr. Koy Wilber Diepholz (hereinafter referred to
as “MINERAS”).

 

 

 

WITNESSETH:

 

 

 

WHEREAS, DYNA and MINERAS entered into an agreement dated as of April 15, 2005
and FIRST amended on September 15, 2006; pursuant to which DYNA engaged MINERAS
to render the Mining Services described in Schedule A of the Mining Services
Agreement, as amended by the First Amendment to said agreement as described
herein, where the parties established the manner in which MINERAS were to
exclusively operate and conduct the Subject Business (Mining Services, Milling
services, Maintenance Services, Geology Services, Engineering Services,
Transportation / Trucking Services, Administrative Services, Management of
Personnel, Support, as well as other related services, hereinafter referred to
as “the services”);

 

 

WHEREAS, with the knowledge of all Shareholders of DYNA; MINERAS has been and is
to be held as the exclusive entity entitled to exploit the Mine and provide the
inherent services,

 

 

WHEREAS, as per the services to be rendered, DYNA deems certain terms of the
original Agreement to be extensive, thus the need to amend certain items of said
Agreement.

 

WHEREAS, as per the resolutions adopted by the Board of Directors of DYNA as
described hereinafter, DYNA has discussed with MINERAS the adoption of said
items within the Agreement; and

 

 

WHEREAS, the parties desire to amend the Contract Mining Services and Mineral
Production Agreement in the manner hereinafter set forth.

 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in consideration of the mutual promises
contained herein, the parties agree as follows:

 

1.Defined Terms. Except as expressly provided herein, all the terms used herein
shall have the respective meanings set forth in the original CONTRACT MINING
SERVICES AND MINERAL PRODUCTION AGREEMENT and its First Amendment.

 

2.Definitions contained under Part 1, section 1.3 of the Agreement, is hereby
amended to read as follows:

 

 

“1.3. Subject to the provisions of part 10 hereof, this Agreement shall be in
full force and effect for a period of 20 (twenty) years, commencing as of the
date hereof and until its conclusion, unless validly terminated or extended by
mutual consent of the parties.”

 

 

3.The parties hereby agree to abrogate, annul and, inherently, suppress and
exclude “PART 3. INDEMNITY”, including sub numeral 4.1, subparagraphs (a), (b),
(c), (d), inclusive; and sub numeral 4.2, subparagraphs (a), (b), (c), (d), (e),
(f), inclusive and respectively, from the original CONTRACT MINING SERVICES AND
MINERAL PRODUCTION AGREEMENT.

 

4.The parties hereby agree to abrogate, annul and, inherently, suppress and
exclude, exclusively, sub numeral “10.2”, related to PART 10. SUBCONTRACTS from
the original CONTRACT MINING SERVICES AND MINERAL PRODUCTION AGREEMENT.

 

5.The parties hereby agree to abrogate, annul and, inherently, suppress and
exclude, exclusively, sub numeral “13.1”, related to PART 13. GENERAL PROVISIONS
from the original CONTRACT MINING SERVICES AND MINERAL PRODUCTION AGREEMENT.

 

6.The parties recognize, concur and attest to sub numeral “13.3”, related to
PART 13. GENERAL PROVISIONS of the original CONTRACT MINING SERVICES AND MINERAL
PRODUCTION AGREEMENT, to read as follows:

 

“13.3. The parties hereby covenant and agree that this contract shall be
construed by and regulated under the provisions of the Code of Commerce and the
Civil code of the State of Sinaloa, Mexico. The parties hereby agree that the
state and federal tribunals with competent jurisdiction for the City of
Mazatlan, State of Sinaloa, United Mexican States, shall have the authority to
resolve any suit or claim arising out of or resulting for the application of
this Contract. The parties hereby relinquish their right to the jurisdiction of
any tribunal or court, of any kind or nature, to which they might have or
acquire a right or be subject to by virtue of their current or future
domiciles.”

6.01. Therefore, the parties hereby agree to amend the wording and structure of
the aforementioned sub numeral “13.3”, related to PART 13. GENERAL PROVISIONS of
the original CONTRACT MINING SERVICES AND MINERAL PRODUCTION AGREEMENT, to
hereinafter read as follows:

 

“13.3. Jurisdiction; Service of Process. Each of the parties hereto hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of the City of Mazatlan, in the State of Sinaloa, Mexico, for any
Actions arising out of or relating to this Agreement, (and agree not to commence
any action, suit or proceeding relating thereto except in such courts). Each of
the parties hereto hereby irrevocably and unconditionally waives any objection
to the laying of venue of any Action arising out of this Agreement, in the
courts of the City of Mazatlan, in the State of Sinaloa, Mexico, and to the
norms set forth by the Commerce Code and Civil Code of such venue, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such Action brought in any such court has been brought
in an inconvenient forum.”

 

7.The Parties hereby expressly accept and adopt in its terms; resolutions
seventh and ninth of the Board of Directors Meeting of DYNA RESOURCES DE MEXICO,
S.A. DE C.V., dated July 6th, 2011, therefore, hereinafter, said resolutions
will constitute part of this THIRD Amendment as if represented herein and to the
effects related thereto. Thus beginning on the date of closing of this THIRD
Amendment, payment of the 2.5% Service Fee will be suspended, effective,
retroactively, as of July 1st, 2011, therefore from then on after MINERAS DE
DYNARESOURCE, S.A. DE C.V. will receive a monthly gross fee of US $20,000.00
(Twenty Thousand Dollars US CY) or its equivalent in Mexican pesos at the time
of payment, independent of other payments established under the original
CONTRACT MINING SERVICES AND MINERAL PRODUCTION AGREEMENT.

 

 

8.MISCELLANEOUS PROVISIONS

 

 

8.01 Notices. All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), provided that a copy is
mailed by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses set forth below:

 

If to the DYNA:

 

Sierra Grande #134

Fraccionamiento Lomas de Mazatlán

Mazatlán, Sinaloa, México 82110

52-669-983-6625 / 52-669-986-1306

 

Attention: Mr. Koy Wilber Diepholz




If to MINERAS:

 

Enrique Dunant Y 5 de Mayo

# 963 L- 3

Fraccionamiento Los Parques

Guamuchil, Sinaloa México 81400

52-673-732-9325 / 52-673-734-0920

 

Attention:Mr. Koy Wilber Diepholz

 

 

8.02 Jurisdiction; Service of Process. Each of the parties hereto hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of City of Mazatlan, in the State of Sinaloa, Mexico, for any
Actions arising out of or relating to this Agreement, (and agree not to commence
any action, suit or proceeding relating thereto except in such courts). Each of
the parties hereto hereby irrevocably and unconditionally waives any objection
to the laying of venue of any Action arising out of this Agreement, in the
courts of the City of Mazatlan, in the State of Sinaloa, Mexico, and to the
norms set forth by the Commerce Code and Civil Code of such venue, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such Action brought in any such court has been brought
in an inconvenient forum.”

 

 

8.03 Governing Law. This Agreement will be construed in accordance with and
governed by the laws of Mexico, specifically, the Commerce and Civil Codes of
the State of Sinaloa, Mexico, without regard to conflicts of laws principles
thereof.

 

 

8.04 Waiver. The rights and remedies of the parties to the original Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power or privilege under said Agreement will
operate as a waiver of any right, power or privilege under this Amendment, and
no single or partial exercise of any right, power or privilege under this
Amendment will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege under this
Amendment or its original Agreement from it derives thereto. To the maximum
extent permitted by Law, (a) no claim or right arising out of this Amendment
and/or its original Agreement can be discharged by one party, in whole or in
part, by a waiver or renunciation of the claim or right unless in writing signed
by the other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given and will not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure or noncompliance; and (c) no notice to or demand on one party will be
deemed to be a waiver of any obligation of such party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Amendment or its original Agreement from which it
derives.

 

 

8.05 Entire Amendment and Modification. This Amendment constitutes a complete
and exclusive statement of the terms of the original agreement to be modified
between the parties with respect to the subject matter contained herein, and
supersedes all prior amendments of the original agreement between the parties
with respect to the items defined and modified hereto and thereto.

 

 

8.06 No Oral Modification. This Amendment may not be amended except by a written
agreement executed by the parties to be charged with the amendment. Any
attempted amendment in violation of this Section 8.06 will be void ab initio.

 

 

8.07 Severability. If any provision of this Amendment and/or in regards to the
original Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Amendment will remain in full force
and effect. Any provision of this Amendment held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

 

8.08 Counterparts. This Amendment may be executed simultaneously in two or more
counterparts, each of which will be deemed to be an original copy of this
Amendment and all of which together will be deemed to constitute one and the
same agreement.

 

 

 

IN WITNESS WHEREOF, this SECOND Amendment to the CONTRACT MINING SERVICES AND
MINERAL PRODUCTION AGREEMENT, has been duly executed and delivered by the duly
authorized officers of DYNA and MINERAS as of the date first written above.

 

DynaResource de México, S.A. de C.V.

 

Mineras de DynaResource, S.A. de C.V. By: __________________________
Name: Mr. Koy Wilber Diepholz
Legal Representative: By: __________________________
Name: Mr. Koy Wilber Diepholz
Legal Representative:

 

 